          Case 6:17-cr-06141-FPG Document 81 Filed 05/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                    Case # 17-CR-6141-FPG
v.
                                                                    ORDER
KEVIN DIMARTINO,
                                       Defendant.

       On May 7, 2020, Defendant Kevin DiMartino, acting pro se, filed a motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) based on the ongoing Coronavirus Disease

2019 (“COVID-19”) pandemic. ECF No. 80. Defendant’s request is DENIED WITHOUT

PREJUDICE.

       Generally, “[a] district court may not . . . modify a term of imprisonment once it has been

imposed.” Cortorreal v. United States, 486 F.3d 742, 744 (2d Cir. 2007). One exception to this

rule is that a district court may modify a sentence if it finds that (1) “extraordinary and compelling

reasons warrant [the] reduction” and (2) the “reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). If these elements

are satisfied, the district court must consider the factors set forth in Section 3553(a)—the same

factors that courts consider when initially imposing sentences. Id. §§ 3553(a), 3582(c)(1)(A).

       Although the Director of the Bureau of Prisons (“BOP”) may file a motion seeking such

relief at will, a prisoner may only file such a motion where either (1) he or she has “fully exhausted

all administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s

behalf” (the “exhaustion requirement”); or (2) thirty days have elapsed since the warden of the

prisoner’s facility received such a request (the “thirty-day backstop”). Id. § 3582(c)(1)(A); see also

United States v. Montanez, No. 15-CR-122, 2020 WL 2183093, at *2–11 (W.D.N.Y. May 5, 2020).




                                                  1
          Case 6:17-cr-06141-FPG Document 81 Filed 05/08/20 Page 2 of 2




Thus, the Court may not consider Defendant’s request in the first instance; he must first satisfy

either the exhaustion requirement or the thirty-day backstop prior to seeking such relief.

       Although some courts have excused compliance with Section 3582(c)(1)(A)’s exhaustion

requirement, this Court remains unpersuaded that it has such authority for the reasons discussed in

further detail in Montanez, 2020 WL 2183093, at *2–11. Defendant claims that he provided the

warden with a copy of his motion but does not state the date upon which the warden received his

request. ECF No. 80. Accordingly, Defendant has not shown compliance with either the exhaustion

requirement or the thirty-day backstop.

       For these reasons, Defendant’s motion for compassionate release, ECF No. 80, is DENIED

WITHOUT PREJUDICE. Defendant is free to refile his motion once he has satisfied either the

exhaustion requirement or the thirty-day backstop.

       IT IS SO ORDERED.

Dated: May 8, 2020
       Rochester, New York
                                                     ______________________________________
                                                           HON. FRANK P. GERACI, JR.
                                                                    Chief Judge
                                                             United States District Court




                                                 2
